2470 Cadillac Resources, Inc. v DHL Express (USA), Inc. (2015 NY Slip Op 05117)





2470 Cadillac Resources, Inc. v DHL Express (USA), Inc.


2015 NY Slip Op 05117


Decided on June 16, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 16, 2015

Mazzarelli, J.P., Sweeny, Andrias, Saxe, Richter, JJ.


15432N 603613/08

[*1] 2470 Cadillac Resources, Inc., et al., Plaintiffs-Appellants, Bear Franchising (Connecticut), LLC, et al., Plaintiffs, —
vDHL Express (USA), Inc., Defendant-Respondent, Deutsche Post AG, Defendant.


Einbinder & Dunn, LLP, New York (Michael Einbinder of counsel), for appellants.
Dechert LLP, New York (Edwin V. Woodsome of the bar of the District of Columbia, the Commonwealth of Massachusetts and the State of California, admitted pro hac vice, of counsel), for respondent.

Order, Supreme Court, New York County (Charles E. Ramos, J.), entered on or about August 12, 2014, which denied plaintiffs-appellants' motion for leave to file a third amended complaint, unanimously affirmed, with costs.
Supreme Court providently exercised its discretion in denying appellants' motion for leave to amend, as the proposed amendment is "palpably insufficient [and] clearly devoid of merit" (Perrotti v Becker, Glynn, Melamed & Muffly LLP, 82 AD3d 495, 498 [1st Dept 2011] [internal quotation marks omitted]; see Eighth Ave. Garage Corp. v H.K.L. Realty Corp., 60 AD3d 404 [1st Dept 2009], lv dismissed 12 NY3d 880 [2009]). Seven years after initiating this action, appellants seek to assert three new claims for breach of implied contracts to continue to resell shipping services without any factual basis. The deposition testimony cited by appellants does not support their new claims.
We have considered appellants' remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 16, 2015
CLERK